White, J.
(dissenting). This action was brought in a law court. It could not be brought in the Court of Chancery. Two defences are set up, namely, denial of the cause of .action and the statute of limitations. To the defence of the statute of limitations tire plaintiff has a complete answer which is that the defendant is estopped from setting up the *95statute by bis fraudulent concealment of the cause o£ action, which concealment was intended to, and-did, deter the plaintiff from commencing suit until the statute had run. The question before us is: May the plaintiff assert this estoppel in pais in the trial of the cause before a jury in the court where the suit was brought, or must he delay that suit for a few months, or, possibly, a year or more, and go into the Court of Chancery for an injunction restraining the defendant from setting up> the statute of limitations in the law court, and if an appeal he taken from the injunction decree, go through the Court of Errors and Appeals and then come hack and take up his suit again in fl\e law court and try it before a jury upon the other'issue to ascertain whether or not he is entitled to recover at all ?
Obviously, it is desirable, from the practical standpoint in the administration of justice, that both issues should be tried out at once in the law court before a jury, as they would be in the similar ease of a suit on a contract one of the defences to which was fraud in its inducement. The question is, Can this he done in New Jersey without violating well-established legal principles? Freeholders of Somerset v. Veghte, supra, decided, in 1882, that it cannot; Crawford v. Winterbottom, supra, decided, in 1916, that it can. Both are Supreme Court decisions. 1 think the Court of Errors and Appeals has not heretofore spoken on this point.
That where there is an estoppel m pais' the Court of Chan-ceiy will enjoin the setting up of the statute of limitations as a defence in an aetion at law is, I think, well established in this state. Holloway v. Appleget, supra; Clark v. Augustine, 62 N. J. Eq. 689. And this being so, I find it difficult to give full literal effect in a case like the present to the language of Chief Justice Hornblower in Thorpe v. Corwin, supra (a case by the way which did not in any way involve the principle of estoppel in pais), to the effect that when the statute of limitations is invoked in cases not falling within its express exceptions, time alone settles the rights of the parties by the giant force of the statute. Obviously, if the lapse of time alone is *96to be absolutely controlling, tbe Court of Chancery should also bow to the mandate of the legislature as well as the courts of law. The principle of estoppel in pais being admitted in the Court of Chancery hr be superior to the mere lapse of time under the statute, the real question is, May it not, consistently with the best weight of authority, have the same effect in the courts of law?
It is said in 16 Cyc. 724: “The doctrine of estoppel in pais is derived from the courts of equity and is interposed to prevent injustice and to guard against fraud by denying to a person the right to repudiate Ms acts, admissions or representations, when they have been relied on by persons to whom they were directed and whose conduct they were intended to, and did, influence,” and again, “As a general rule an estoppel in pais may be set up' in actions at law as well as in suits in equity.” In volume 25, page 1214, under the head “Limitation of Actions,” Cyc. further says.: “In courts of equity it is a settled doctrine that fraudulent concealment of a cause of action will postpone the operation of the statute of limitations until the discovery of the fraud. In actions at law where the question whether a fraudulent concealment of the fact upon the existence of which the cause of action accrues would void the statute of limitations, has also frequently arisen, there has been considerable conflict of opinion. In the absence of statutory exception it is held in some jurisdictions that such concealment does not postpone the operation of the statute of limitations. The weight of authority, however, supports the contrary view and follows the rules which obtain in equity under which such concealment is a good reply to a plea of the statute of limitations.”
Cyc. also quotes (volume 16, page 724, note 95) from Keate v. Phillips, 18 Ch. Div. 560, as follows: “The common law doctrine of estoppel was a device which the common law courts resorted to at a very early period to strengthen and lengthen their arm; and not venturing to exercise the equitable jurisdiction over the subject before them, they did convert their own special pleading tactics into an instrument by *97which they could obtain an end winch the Courts of Clian-oeiy, without any foreign assistance, did at all times put in force in order to do justice.”
In Quick v. Corlies, supra, a law court case, Mr. Justice Mcudder, in the Supreme Court, speaking for himself, Chief Justice Beasley and Mr. Justices Dixon and Reed, said the statute of limitations may be waived by those who assent in legal form, and when acted upon such waiver becomes an estoppel to plead the statute.
I think, therefore, that where there has been a fraudulent concealment of the cause of action that the common law doctrine of estoppel in ¡min is available in the law courts of this state to postpone until the discovery of the fraud the commencement of the operation of the statute of limitations, and this, although there is at the same time jurisdiction' also in the Court of Chancery to so enjoin, such commencement. For this reason, and because I think it very desirable to avoid ns much as possible, the necessity for litigants to appeal to two courts of first instance in order to get justice instead of being accorded full and complete justice in one court, my vote is for affirmance.
Note. — 1 am requested by Mr. Justice Black and by Judges Williams, Heppenlieinier and Gardner to say that they concur in the foregoing views.
For affirmance — Beaok, Wihte, HeppeniteiMer, Wte-LL4.MS, GARDNER, JJ. 5.
For reversal — The Chief Justtoe, Swayze, TkenCitaRD, BERGEN, MrNTURN, NaDISCU, 1ÍATZENBACII, TAYLOR, JJ. 8.